IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ZACKERY MARTIN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1849

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed March 21, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Gary J. Schwartz, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General, and Gayla Grant, Assistant General Counsel,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.